Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s reconfirm of election without traverse of Group II in the reply filed on  02/15/2022 is acknowledged. Applicant withdrawn claims 1-17 as they directed to non-elected claim. As such, the restriction is made FINAL.
Response to Amendment
This Action is responsive to the Amendment field on 02/15/2022. As directed by the Amendment, claims 1-17 have been withdrawn; claims 18-23 have been amended. As such, claims 1-24 are pending in the instant application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (U.S. Publication 2008/0161937 hereinafter Sakai) in view of Emborg et al. (U.S. Publication 2012/0059432  hereinafter Emborg) and Han et al. (2012/0259431 hereinafter Han).
Regarding claim 18, Herr discloses a method of controlling a powered gait assistance device (Fig. 2, [0128]: action-assist device 10), comprising: determining a user’s weight shift and knee angle utilizing the powered gait assistance device (Fig. 3, [0128] and [0131]: reaction force sensors 50a, 50b, 52a and 52b are parts of the action-assist wearing device 10) is in based on signals from a ground contact sensor (Fig. 3, [0131]: reaction force sensors 50a, 50b, 52a and 52b) and a knee angle sensor (Fig. 2 and Fig. 5, [0142]: angle sensors 74 and 76 detect the knee joint angle) of the powered gait assistance device (Fig. 5 shown angle 74 and 765 are part of the powered gait assistance device 10); determining a volitional knee pivoting muscle output (Fig.2, [0118]: determining the volitional knee pivot muscle output from measured surface myoelectricity of the muscle force of the user) via one or more muscle output sensors (Fig. 2, [0118]: myoelectricity sensors 42a and 42b; EMGknee); and causing the powered gait assistance device ([0154]: torque generated by motors 24 and 26 of the action-assist wearing tool 18) to apply a level of torque to a knee joint of the patient to assist the volitional knee pivoting muscle output during walking ([0096]: assist force is to create a torque acting on the knee joint), such that the torque applied improves the patient's leg posture ([0189]: so that operation accuracy improves as much as possible within the range which fulfills the operating characteristic of the leg), wherein the level of torque applied to the knee joint is based on the volitional knee pivoting muscle output ([0127]: the assisting force is based on the intention of the user via the measured muscle output sensors 42a and 42b).
Sankai does not explicitly disclose a method step of determining a stage of a gait cycle a leg of a patient based on signals from a ground contact sensor and a knee angle sensor; and based on the determined stage of the gait cycle, causing the powered gait assistance device to apply a level of torque to a knee joint of the patient.
Han teaches based on the determined stage of the gait cycle causing the powered gait assistance device to apply a level of torque to a knee joint of the patient ([0010] and [0018]: based on the phase of the gait cycle, applying/modulating a torque at a knee joint).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Sankai’s method so that based on the determined stage of the gait cycle causing the powered gait assistance device to apply a level of torque to a knee joint of the patient, as taught by Han, to provide appropriate assistance at different phase of the gait cycle.
Emborg teaches determining a stage of a gait cycle ([0018]: for a more precise of tracking the gait, a ground sensor and a knee angle sensor are used) a leg of a patient utilizing the from a ground contact sensor ([0018]: ac contact under the foot to sense when the foot touches the ground) and a knee angle sensor ([0018]: knee angle sensor). It is noted that Sankai’s powered gait assistance device already had a ground contact sensor and a knee angle sensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Sankai’s method to utilizing the ground contact sensor and the knee angle sensor to determine a stage of a gait cycle, as taught by Emborg, for the benefit of providing a more precise tracking of the gait cycle (Emborg’s [0018]).

	Regarding claim 19, Sankai as modified, disclose the method of claim 18, wherein the level of torque causes the volitional knee pivoting muscle output to increase over time (as the modified Sankai’s method is indistinguishable from the Applicant’s, using the powered gait assistance device as claimed would also result in the level of torque causes the volitional knee pivoting muscle output to increase over time- where ... the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 USC § 102, on prima facie obviousness” under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTQ’s inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977)).
Regarding claim 20, Sakai as modified, disclose the method of claim 18, wherein causing the powered gait assistance device to apply the level of torque (Han’s [0022] and [0067]: adjust the torque to be substantially zero; only impedance adjustment is mentioned in [0067] since torque adjustment to be substantially zero already disclosed in [0022]) to the knee joint comprises assisting or resisting patient knee joint extension (Han’s [0022]: the adjustment of torque to be substantially zero allows the knee joint to extend) during a late swing phase of the gait cycle, prior to foot touch down (Han’s [0022] and [0067]: late swing phase).
Regarding claim 21, Sakai as modified, disclose the method of claim 18, wherein causing the powered gait assistance device to apply the level of torque to the knee joint (Han’s [0049]: apply appropriate knee extensor torque) comprises assisting or resisting patient knee joint extension (Han’s [0049]: knee extensor) during a ground contact phase of the gait cycle prior to toe take off (Han’s [0049]: foot strike the ground).
Regarding claim 22, Sakai as modified, disclose the method of claim 18, wherein causing the powered gait assistance device to apply the level of torque (Han’s[0022]: torque may be modulated according to the joint-equilibrium model) to the knee joint comprises assisting or resisting patient knee joint flexion (Han’s[0045]: to assist with knee angle flexion) during an early swing phase of the gait cycle after toe take off (Han’s[0045]: early swing phase).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sankai, Han and Emborg as applied to claim 18 above, and further in view of Unlunhisarcikli et al. (US. Publication 2013/0226048 hereinafter Unlunhisarcikli) .
Regarding claim 23, Sankai as modified, disclose the method of claim 18.
Sankai as modified does not disclose further comprising providing biofeedback related to leg motions of the patient to a computerized training game system such that the leg motions control action in a computerized training game, encouraging the patient to perform training exercises.
However, Unlunhisarcikli discloses a method of controlling a powered gait assistance device that adapted to patient’s effort ([0065]), and also teaches providing biofeedback related to leg motions of the patient ([0102]: how the patient is performing compared to a simulation of the correct gait; correct knee angle and strike position) to a computerized training game system ([0100]: virtual reality system includes VRME designed to be a game for the patient to experience during their rehabilitation exercise) such that the leg motions control action ([0102]: if the patient moves with the correct knee angles and strike position, symbols in the game will change color and patient’s score will be increased) in a computerized training game, encouraging the patient to perform training exercises ([0100]: to improve the number of modalities involved in the exercise and as a result increase the outcome of rehabilitation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Sankai’s method to include comprising providing biofeedback related to leg motions of the patient to a computerized training game system such that the leg motions control action in a computerized training game, encouraging the patient to perform training exercises, as taught by Unlunhisarcikli, got the benefit of improving the number of modalities involved in the exercise and as a result increase the outcome of rehabilitation ([0100]).
Regarding claim 24, Sankai as modified, disclose the method of claim 23, wherein the computerized training game system includes a virtual reality display headset ([0101]: head mounted display allow the patient to be immerse in the virtual reality environment) worn by the patient while performing training exercises.

Response to Arguments
Applicant’s arguments with respect to claim 18 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785